Citation Nr: 0601684	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  03-25 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from January 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which granted service connection for 
PTSD and assigned a 50 percent evaluation.  The veteran 
disagrees with the level of disability assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This case was previously before the Board in June 2005 when 
it was remanded for additional development to include a VA 
examination of the veteran.  In a July 2005 VA PTSD 
examination, the veteran indicated that he had recently 
undergone a psychological evaluation with a contract 
psychologist, Dr. S. Cave, in February 2005, which may have 
included an MMPI-2.  The examiner noted that results of that 
examination were not available.  Additionally, the veteran 
indicated ongoing VA treatment for his mental condition.  
These records have not been obtained.  The most recent 
records of his VA treatment are dated in November 2004.  
Finally, the examination report should be returned to the 
examiner who prepared the February 2005 VA examination for an 
addendum to include review of the missing records and any 
other relevant records obtained.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain any records of the veteran's 
treatment for PTSD from the VA Center in 
Santa Fe, New Mexico, or the VA Medical 
Center in Albuquerque, as appropriate, 
dating from November 2004 to the present.  
This should include a copy of the 
psychological evaluation with a contract 
psychologist, Dr. S. Cave, in February 
2005, and referenced by the veteran in 
the most recent VA examination.

2.  Thereafter, return the claims file 
with any additional relevant records 
obtained above to the examiner who 
conducted the February 2005 VA 
examination for preparation of an 
addendum.  The examiner should review the 
additional records and make any changes 
to the examination deemed necessary as a 
result of review of the missing medical 
records.  The examiner should 
specifically state that the records have 
been reviewed.  The veteran need not be 
reexamined unless deemed necessary by the 
examiner.  

3.  Thereafter, the RO should 
readjudicate the issue remaining on 
appeal taking into consideration any 
additional evidence submitted or obtained 
since the September 2005 SSOC.  If the 
benefits requested on appeal are not 
granted to the appellant's satisfaction, 
the RO should issue a supplemental 
statement of the case (SSOC), which must 
contain notice of all relevant action 
taken on the claim, to include a summary 
of all of the evidence added to the 
record since the September 2005 SSOC.  A 
reasonable period of time for a response 
should be afforded. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


